






















ASSURED GUARANTY LTD.
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN


(As Amended and Restated Effective January 1, 2009 and as amended by
the First, Second, Third, Fourth and Fifth Amendments)


















Mayer Brown LLP


ASSURED GUARANTY LTD.
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
SECTION 1
GENERAL
1.1.    Purpose and Effective Date. Assured Guaranty Ltd. (the “Company”) has
established the Assured Guaranty Ltd. Employee Retirement Plan (the “Retirement
Plan”) to provide retirement income for its eligible employees and the eligible
employees of each Related Company (as defined in subsection 1.2) which, with the
consent of the Company, adopts the Plan. Contrary to the desire of the Company,
the amount of contributions which may be made to the Retirement Plan for the
benefit of an employee may be limited by reason of the application of certain
provisions of the Internal Revenue Code of 1986 of the United States of America,
as amended (the “Code”). The Company has established the Assured Guaranty Ltd.
Supplemental Employee Retirement (the “Plan”) to assure that affected
individuals will receive benefits in amounts comparable to the amounts that they
would have received under the Retirement Plan if such limitations of the Code
did not apply to the Retirement Plan. The Plan also allows for additional
contributions to provide additional retirement security for the participants.
The provisions set forth herein constitute an amendment, restatement and
continuation of the Plan as in effect immediately prior to January 1, 2009 (the
“Effective Date”), subject to the following:
(a)
The Plan as set forth herein shall apply to distributions under the Plan
commencing on or after the Effective Date (excluding payments made before or
made after the Effective Date that are part of a series of installment payments
that commenced prior to the Effective Date); provided that payments which
commenced prior to the Effective Date will be subject to the applicable
provisions of the Plan as in effect prior to the Effective Date.

(b)
All amounts deferred under the Plan will be subject to the provisions of section
409A of the Code and applicable guidance issued thereunder (“Section 409A”),
regardless of whether such amounts were deferred (within the meaning of Section
409A) on, prior to, or after January 1, 2005.

1.2.    Employers and Related Companies. The term “Related Company” means any
corporation or trade or business during any period during which it is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in sections 414(b) and 414(c),
respectively, of the Code. The Company and each Related Company, which, with the
Company’s consent, adopts the Plan are referred to below collectively as the
“Employers” and individually as an “Employer”.
1.3.    Plan Administration. The authority to control and manage the operation
and administration of the Plan shall be vested in the Committee appointed by the
Company to act under the Retirement Plan; provided, however, that, subject to
the terms of the Plan, payment of any benefits to, or on behalf of Participants
pursuant to Section 3 may be made at the direction of any two of the following
officers of the Company: (a) Chief Executive Officer (b) Chief Financial
Officer, or (c) General Counsel. In controlling and managing the operation and
administration of the Plan, the Committee shall have the same rights, powers and
duties as those delegated to it under the Retirement Plan, which includes full
and discretionary power and authority to interpret and construe the provisions
of the Plan and to determine the amount of benefits and the rights or
eligibility of employees or Participants (as defined in subsection 2.1) under
the Plan, and such other power and authority as may be necessary to discharge
its duties hereunder. Any interpretation of the Plan and any decision made by
the Committee on any matter within the discretion of the Committee shall be
binding on all persons. A misstatement or other mistake of fact shall be
corrected when it becomes known, and the Committee shall make such adjustment on
account thereof as it considers equitable and practicable. The Committee may
delegate such of its ministerial or discretionary duties and functions as it may
deem appropriate to any employee or group of employees of any Employer.
1.4.    Applicable Laws. The Plan shall be construed and administered in
accordance with the laws of Bermuda.
1.5.    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
1.6.    Plan Year. The “Plan Year” shall be the twelve-consecutive month period
beginning on each January 1.
1.7.    Notices. Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of the Company, at its principal
executive offices. Any notice required under the Plan may be waived by the
person entitled to notice.
1.8.    Form and Time of Elections. Unless otherwise specified herein or as
otherwise permitted by the Committee, any election or consent permitted or
required to be made or given by any Participant or other person entitled to
benefits under the Plan, and any permitted modification or revocation thereof,
shall be made in writing to the Committee; provided, however, that any such
election or consent shall be irrevocable to the extent required by Section 409A.
1.9.    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
1.10.    Action by Employers. Any action required or permitted to be taken under
the Plan by any Employer which is a corporation shall be by resolution of its
Board of Directors, or by a person or persons authorized by its Board of
Directors. Any action required or permitted to be taken by any Employer which is
a partnership shall be by a general partner of such partnership or by a duly
authorized officer thereof.
1.11.    Limitations on Provisions. The provisions of the Plan and any benefits
payable hereunder shall be limited as described herein. Any benefit payable
under the Retirement Plan shall be paid solely in accordance with the terms and
conditions of the applicable Retirement Plan and nothing in this Plan shall
operate or be construed in any way to modify, amend, or affect the terms and
provisions of the Retirement Plan.
1.12.    Assignment and Alienation; Forfeitures. The benefits payable to any
Participant or Beneficiary under the Plan may not be voluntarily or
involuntarily pledged, assigned, alienated, transferred or otherwise
anticipated. In the event a Participant or Beneficiary attempts to do so, any
amount that is subject to the purported pledge, assignment, alienation, transfer
or other anticipation shall be immediately forfeited and neither the Participant
nor his Beneficiary shall have any further rights to such benefits.
Section 1A
FREEZING OF THE PLAN
1A.1.    Purpose, Use of Terms. Effective September 30, 2012, the Plan is frozen
with respect to Participants and additional amounts as described in this Section
1A. The purpose of this Section 1A is to set forth special provisions that apply
to the freezing of the Plan. Except where the context indicates the contrary,
terms used and defined in the Plan shall have the same respective meanings for
purposes of this Section 1A. The provisions of this Section 1A shall modify and
supersede the provisions of the Plan to the extent inconsistent therewith.
1A.2.    Freezing of Participation. No individual who is not a Participant in
the Plan on September 30, 2012 shall be eligible to become a Participant in the
Plan.
1A.3.    Cessation of Crediting Amounts to Accounts. For periods on and after
September 30, 2012, no additional amounts will be credited to any Accounts under
the Plan pursuant to Section 3 thereof (other than Deemed Dividends and amounts
attributable to Deemed Dividends with respect Accounts invested in Units in the
Employer Stock Fund as of September 30, 2012).
SECTION 2
PARTICIPATION
2.1.    Participation. Each employee of an Employer shall become a “Participant”
as of the earlier of the date on which he becomes a participant in the
Retirement Plan or the date on which he is designated as a Participant by the
Committee. Once an eligible employee becomes a Participant in the Plan, as long
as he continues to have an Account balance under the Plan he will remain a
Participant for all purposes under the Plan, except for purposes of the
contribution provisions of Section 3. However, U.S. taxpayer employees of
Assured Guaranty Re Ltd. in Bermuda shall not accrue additional benefits under
the Plan on and after January 1, 2009, except that this sentence shall not apply
to those who are required to participate in the plan maintained by Assured
Guaranty Ltd. in accordance with the Bermuda National Pension Scheme
(Occupations Pensions) Act 1998, as amended). For the avoidance of doubt, the
preceding sentence shall not affect the continuing adjustment of Accounts for
investment experience in accordance with the Plan, and further provided that the
preceding sentence shall not require accelerated distribution of Accounts under
the Plan.
2.2.    Plan Not Contract of Employment. The Plan does not constitute a contract
of employment, and participation in the Plan will not give any employee the
right to be retained in the employ of the Company nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.
SECTION 3
AMOUNT AND PAYMENT OF PLAN BENEFIT
3.1.    Accounts. The Committee shall maintain “Supplemental Accounts” in the
name of each Participant under the Plan which will reflect the amount, expressed
in United States dollars, to which the Participant may become entitled under the
Plan. A Participant’s Supplemental Accounts shall be credited in each Plan Year
as follows:
(a)
For any Plan Year, in the event the Participant's before-tax elective
contributions to the Retirement Plan are limited by the provisions of sections
401(a)(17), 401(k)(3), 402(g) or 415 of the Code, as applicable, his
compensation for the Plan Year will continue to be reduced by, and the
Participant’s Supplemental Before-Tax Account credited with, an amount equal to
the amount of before-tax elective contributions that would have been made under
the Retirement Plan had the provisions of sections 401(a)(17), 401(k)(3), 402(g)
or 415 of the Code, as applicable, not applied to him, and for this purpose it
shall be assumed that the Participant makes the maximum before-tax elective
contributions to the Retirement Plan (regardless of whether the Participant in
fact makes the maximum contribution); provided, however, that such continuing
before-tax elective contributions to this Plan shall be made pursuant to an
election made by the Participant prior to the beginning of the Plan Year (or
with respect to a newly-eligible Participant, within 30 days of first becoming
eligible to participate, which election shall apply only to compensation payable
after the date of such election), which election shall indicate the percentage
of compensation to be contributed to this Plan after before-tax elective
contributions to the Retirement Plan have been limited under sections
401(a)(17), 401(k)(3), 402(g) or 415 of the Code. Such election with respect to
a Plan Year shall be irrevocable on and after the beginning of that Plan Year.
Credits to the Participant's Supplemental Before-Tax Account pursuant to this
paragraph 3.1(a) shall be made at the same time that before-tax elective
contributions would otherwise have been credited to his accounts under the
Retirement Plan.

(b)
Subject to the requirements of paragraph 3.1(a), for any Plan Year, a
Participant's Supplemental Matching Account shall be credited with an amount
equal to the difference, if any, between (a) the matching contributions that
would have been contributed on behalf of the Participant to the Retirement Plan
for that Plan Year, in accordance with the terms thereof and based on his
before-tax elective contributions under the Retirement Plan and this Plan,
determined without regard to the limitations of sections 401(a)(17), 401(k)(3),
401(m), 402(g) or 415 of the Code, and (b) the amount of matching contributions
made to the Retirement Plan on behalf of the Participant, or if greater, the
amount of matching contributions that would have been made to the Retirement
Plan if the Participant made the maximum before-tax elective contributions to
the Retirement Plan (regardless of whether the Participant in fact makes the
maximum contribution). Credits to the Participant's Supplemental Matching
Account pursuant to this paragraph 3.1(b) shall be made at the same time that
matching contributions would otherwise have been credited to his accounts under
the Retirement Plan.

(c)
A Participant’s “Discretionary Matching Contribution Account” shall be credited
for a Plan Year in the amount, if any, determined by the Company in its sole
discretion, on behalf of each Participant who is employed by an Employer on the
last day of that year, and with respect to whom before-tax contributions that
could have been made by the Participant to the Retirement Plan have been limited
for such Plan Year as a result of the application of sections 401(a)(17),
401(k)(3), 401(m), 402(g) or 415 of the Code. Such Discretionary Matching
Contribution shall be expressed as a percentage of the contribution credited to
the Participant’s Supplemental Before-Tax Account pursuant to paragraph (a)
above and, in the discretion of the Company, the maximum before-tax elective
contributions to the Retirement Plan (regardless of whether the Participant in
fact makes the maximum contribution); provided, however, that the Discretionary
Matching Contribution with respect to any Plan Year shall not exceed fifty
percent of that portion of the sum of the Participant’s before-tax elective
contribution to the Retirement Plan (based on the assumption that the
Participant made the maximum before-tax elective contribution to the Retirement
Plan) and the Participant’s before-tax elective contribution to this Plan which
does not exceed six percent (one percent with respect to a Participant who is
also an active participant in the Assured Guaranty Bermuda Pension Plan, as
defined in the Retirement Plan) of the Participant’s compensation (as defined in
the Retirement Plan, but disregarding the limitations therein) for that Plan
Year.

(d)
For any Plan Year, a Participant's Supplemental Core Account shall be credited
with an amount equal to the difference, if any, between (a) the Employer Core
Contribution that would have been contributed on behalf of the Participant to
the Retirement Plan for that Plan Year, in accordance with the terms thereof
determined without regard to the limitations of sections 401(a)(17) or 415 of
the Code (assuming the Participant made the maximum contributions to the
Retirement Plan, regardless of whether the Participant in fact makes the maximum
contribution) and (b) the amount of the Employer Core Contributions that would
have been made to the Retirement Plan on behalf of the Participant (assuming the
Participant made the maximum contributions to the Retirement Plan, regardless of
whether the Participant in fact makes the maximum contribution, and assuming
that such contributions would be subject to the limits of sections 401(a)(17)
and 415 of the Code). Credits to the Participant's Supplemental Core Account
pursuant to this paragraph 3.1(d) shall be made at the same time that Employer
Core Contributions would otherwise have been credited to his accounts under the
Retirement Plan.

(e)
For any Plan Year, a Participant’s Supplemental Core Account may be credited
with an additional amount, as determined by the Company in its sole discretion,
which amount, if any, shall be allocated to the accounts of that group of
Participants designated by the Company it its sole discretion. Such
“Discretionary Core Contribution” shall be allocated to the accounts of such
designated Participants in an amount equal to a percentage of each such
Participant’s compensation for the Plan Year. Credits to the Participant's
Supplemental Core Account of a Discretionary Core Contribution pursuant to this
paragraph 3.1(e) shall be made as soon as practicable following the Company’s
determination to credit such Discretionary Core Contribution.

3.2.    Adjustment of Accounts. Each Participant’s Accounts shall be adjusted in
accordance with this Section 3 in a uniform manner as of each Valuation Date, as
follows:
(a)
first, charge to the Account balance the amount of any distributions under the
Plan with respect to that Account that have not previously been charged;

(b)
then, adjust the Account balance for the applicable Investment Return Rate(s);
and

(c)
then, credit to the Account balance the amount to be credited to that Account in
accordance with subsection 3.1 that have not previously been credited.

Except as otherwise designated by the Committee, the term “Valuation Date” means
the last day of each calendar quarter.


3.3.    Investment Return Rates. The “Investment Return Rate(s)” with respect to
the Account(s), or portions of the Supplemental Account(s), of any Participant
for any period shall be the Investment Return Rate(s) elected by the individual
in accordance with subsection 3.4 from among such investment alternatives (if
any) for that period which, in the discretion of the Committee, are offered from
time to time under this subsection 3.3, including the Employer Stock Fund (as
defined in Exhibit B) subject to the rules and regulations set forth in
Exhibit B.
3.4.    Participant Selection of Investment Return Rate. The Investment Return
Rate alternatives under the Plan, and a Participant’s ability to choose among
Investment Return Rate alternatives, shall be determined in accordance with
rules established by the Committee from time to time; provided, however, that
the Company may not modify the Investment Return Rate with respect to periods
prior to the adoption of such modification; and provided further that the
Participant’s selection of the Employer Stock Fund as an Investment Return Rate
is subject to the rules and regulations set forth in Exhibit B.
3.5.    Statement of Accounts. As soon as practicable after the last day of each
Plan Year, the Committee will cause to be delivered to each Participant a
statement of the balance of his Supplemental Account as of that day.
3.6.    Distribution. Subject to the following provisions of this subsection 3.6
and subsection 3.8, a Participant’s Supplemental Account balance shall be
payable to the Participant in accordance with the rules and regulations set
forth in Exhibit A, which forms part of the Plan, and in accordance with such
other restrictions and limitations imposed by the Committee and applicable law.
Subject to any applicable currency exchange laws, payments shall be made in such
currency as the Committee shall elect, based on the currency exchange rate of
the Trustee of the Retirement Plan as of the date of payment. In the event of a
Participant’s death, the amount which would otherwise be payable to the
Participant shall be paid to one or more beneficiaries designated by the
Participant for purposes of the Plan in a writing filed with the Committee prior
to the date of death. Any such designation shall cancel any previous designation
by the Participant. If no such designation is on file on the date of the
Participant’s death, or if the designated beneficiary predeceases the
Participant, the Participant’s Supplemental Account balance shall be paid to the
Participant’s estate.
3.7.    Distributions to Persons Under Disability. In the event a Participant or
his beneficiary is declared incompetent and a conservator or other person
legally charged with the care of his person or of his estate is appointed, any
benefit to which such Participant or beneficiary is entitled under the Plan
shall be paid to such conservator or other person legally charged with the care
of his person or of his estate.
3.8.    Forfeiture of Certain Accounts. Notwithstanding any provision of the
Plan to the contrary, in no event shall any amount attributable to the
Participant’s Supplemental Matching Account, Supplemental Discretionary Matching
Account, and Supplemental Core Account be payable to or on account of a
Participant whose Termination Date occurs prior to the Participant’s completion
of twelve consecutive months of employment with an Employer for any reason other
than the death of the Participant or if the Participant attains age 65;
provided, however, for purposes of this sentence, each Participant who was an
employee of ACE Limited or a subsidiary of ACE Limited immediately prior to the
Effective Date and who became an employee of an Employer in connection with the
initial public offering of shares of Assured Guaranty Ltd shall be credited with
twelve consecutive months of service of employment with the Employers on the
later of the Effective Date or the first date on which he is employed by an
Employer.
3.9.    Termination Date. A Participant’s “Termination Date” is the date on
which the Participant ceases to be employed by the Company and all of the
Related Companies, subject to the following:
(a)
The employment relationship will be deemed to have ended at the time the
Participant and his employer reasonably anticipate that the level of bona fide
services the Participant would perform for the Company and the Related Companies
after such date (whether as an employee or independent contractor, but not as a
director) would permanently decrease to no more than 20% of the average level of
bona fide services performed over the immediately preceding 36 month period (or
the full period of service to the Company and the Related Companies if the
Participant has performed services for the Company and the Related Companies for
less than 36 months). In the absence of an expectation that the Participant will
perform at the above-described level, the date of termination of employment will
not be delayed solely by reason of the Participant continuing to be on the
Company's and the Related Companies' payroll after such date.

(b)
The employment relationship will be treated as continuing intact while the
Participant is on a bona fide leave of absence (determined in accordance with
Treas. Reg. §409A-1(h)).

(c)
The determination of a Participant’s termination of employment by reason of a
sale of assets, sale of stock, spin-off, or other similar transaction of the
Company or a Related Company will be made in accordance with Treas. Reg.
§1.409A-1(h).

3.10.    Transfers from ACE Limited Supplemental Retirement Plan. Each employee
of an Employer who satisfies the following conditions shall have an Account
established on his behalf under the Plan, and such Account shall be credited
with an amount reflecting amounts attributable to such individual’s
participation in the ACE Limited Supplemental Retirement Plan:
(a)
the Participant was an employee of ACE Limited or a subsidiary of ACE Limited
immediately prior to the Effective Date;

(b)
the Participant became an employee of an Employer in connection with the initial
public offering of shares of the Company; and

(c)
the Participant was a participant in the ACE Limited Supplemental Retirement
Plan.

An employee of an Employer who satisfies the foregoing conditions shall become a
Participant in the Plan in accordance with the terms and conditions of the Plan.
If an employee of an Employer is not otherwise eligible to participate in the
Plan, he shall be treated as a Participant only with respect to amounts credited
to his Accounts which are attributable to the obligations assumed by his
Employer from the ACE Limited Supplemental Retirement Plan until such employee
has met the requirements for participation in the Plan. The Accounts of each
Participant under the Plan, including any portion of an Account transferred
pursuant to this subsection 3.10, shall be subject to the terms of the Plan,
including, but not limited to, the terms relating to Investment Return Rates and
the restrictions regarding the forms and time of payment; and the portion of a
Participant’s Account balances which is attributable to amounts transferred
pursuant to this subsection 3.10 shall be payable from the Plan only after the
date on which the Participant is otherwise eligible for a distribution from the
Plan.
SECTION 4
SOURCE OF BENEFIT PAYMENTS
4.1.    Liability for Benefit Payments. The amount of any benefit payable under
the Plan shall be paid from the general revenues of the Employer of the
Participant with respect to whom the benefit is payable; provided, however, that
if a Participant has been employed by more than one Employer, the portion of his
Plan benefits payable by any such Employer shall be that portion accrued while
the Participant was employed by that Employer, and earnings on such portion; and
provided further, that if any portion of a Participant’s Plan benefit is
attributable to amounts transferred to the Plan pursuant to subsection 3.10 of
the Plan, that portion of the Participant’s benefit attributable to such
transferred amounts, and earnings on such portion, shall be payable by the
Employer that assumed the obligation to pay such transferred benefit to the
Participant. An Employer’s obligation under the Plan shall be reduced to the
extent that any amounts due under the Plan are paid from one or more trusts, the
assets of which are subject to the claims of general creditors of the Employer
or any affiliate thereof; provided, however, that nothing in the Plan shall
require the Company or any Employer to establish any trust to provide benefits
under the Plan.
4.2.    No Guarantee. Neither a Participant nor any other person shall, by
reason of the Plan, acquire any right in or title to any assets, funds or
property of the Employers whatsoever, including, without limitation, any
specific funds, assets, or other property which the Employers, in their sole
discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the amounts, if any, payable
under the Plan, unsecured by any assets of the Employers. Nothing contained in
the Plan shall constitute a guarantee by any of the Employers that the assets of
the Employers shall be sufficient to pay any benefits to any person.
4.3.    Successors. The obligations of the Company and each Employer under the
Plan shall be binding on any assignee or successor in interest thereto. Prior to
any merger, consolidation or sale of assets, the Company, or if applicable, the
Employer, shall require any such successor to expressly assume all of the
Company’s, or if applicable, all of the Employer’s, obligations under the Plan.
SECTION 5
CLAIMS ADMINISTRATION
5.1.    General. The Committee shall, in its sole discretion, determine if a
Participant is entitled to receive payment of a benefit under the Plan. If a
Participant, beneficiary or his or her representative is denied all or a portion
of an expected Plan benefit for any reason and the Participant, beneficiary or
his or her representative desires to dispute the decision of the Committee, he
or she must file a written notification of his or her claim with the Committee.
5.2.    Claims Procedure. Upon receipt of any written claim for benefits, the
Committee shall be notified and shall give due consideration to the claim
presented. If any Participant or beneficiary claims to be entitled to benefits
under the Plan and the Committee determines that the claim should be denied in
whole or in part, the Committee shall, in writing, notify such claimant within
ninety (90) days of receipt of the claim that the claim has been denied. The
Committee may extend the period of time for making a determination with respect
to any claim for a period of up to ninety (90) days, provided that the Committee
determines that such an extension is necessary because of special circumstances
and notifies the claimant, prior to the expiration of the initial ninety (90)
day period, of the circumstances requiring the extension of time and the date by
which the Plan expects to render a decision. If the claim is denied to any
extent by the Committee, the Committee shall furnish the claimant with a written
notice setting forth:
(a)
the specific reason or reasons for denial of the claim;

(b)
a specific reference to the Plan provisions on which the denial is based;

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)
an explanation of the provisions of this Section 5.

5.3.    Right of Appeal. A claimant who has a claim denied wholly or partially
under subsection 5.2 may appeal to the Committee for reconsideration of that
claim. A request for reconsideration under this subsection 5.3 must be filed by
written notice within sixty (60) days after receipt by the claimant of the
notice of denial under subsection 5.2.
5.4.    Review of Appeal. Upon receipt of an appeal the Committee shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Committee feels such a hearing
is necessary. In preparing for this appeal the claimant shall be given the right
to review pertinent documents and the right to submit in writing a statement of
issues and comments. After consideration of the merits of the appeal the
Committee shall issue a written decision which shall be binding on all parties.
The decision shall specifically state its reasons and pertinent Plan provisions
on which it relies. The Committee’s decision shall be issued within sixty (60)
days after the appeal is filed, except that the Committee may extend the period
of time for making a determination with respect to any claim for a period of up
to sixty (60) days, provided that the Committee determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision.
5.5.    Designation. The Committee may designate any other person of its
choosing to make any determination otherwise required under this Section 5. Any
person so designated shall have the same authority and discretion granted to the
Committee hereunder.
SECTION 6
AMENDMENT AND TERMINATION
The Company may, at any time, amend or terminate the Plan; provided, however,
that subject to the provisions of the following sentence, neither an amendment
nor a termination shall adversely affect the rights of any Participant to
benefits credited to a Participant’s account under the Plan as of the date
immediately prior to the date of the amendment or termination (but subject to
losses and earning allocable to such account after the date of the amendment or
termination) without the consent of the Participant. The Company, by Plan
amendment or termination, may prospectively eliminate the right to have amounts
credited to any Supplemental Account pursuant to the provisions of subsection
3.1 or subsection 3.3, or reduce the amount which is required to be credited to
any such account pursuant to those provisions. In no event may any such
amendment, modification, or termination be adopted or effective if it would
result in accelerated recognition of income or imposition of additional tax
under Section 409A.
Exhibit A
ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
Distribution Rules and Regulations
Subject to such restrictions and limitations as may be imposed by the Committee,
the following shall apply to the distribution of a Participant’s Supplemental
Account balances:


A-1. Commencement of Distribution. Payment of the Participant’s Supplemental
Account balances shall be made (or, if payment is made in installments, shall
commence) within 60 days of the Participant’s Termination Date, subject to the
following:


(a)
If the Participant becomes Permanently Disabled prior to his Termination Date
(regardless of whether the Participant remains employed for a period after
becoming Permanently Disabled), the Participant’s Supplemental Account balances
will be paid in a lump sum within 60 days of becoming Permanently Disabled,
without regard to any election made by the Participant to receive installments.
A Participant will be considered to be “Permanently Disabled” for purposes of
the Plan if he would be treated as “disabled” in accordance with the provisions
of Treas. Reg. §1.409A-3(i)(4).



(b)
If the Participant’s Termination Date is his date of death, the Participant’s
Supplemental Account balances will be paid in a lump sum within 60 days of
death.



(c)
If a Participant is a Specified Employee at the time of his Termination Date,
and payment of benefits under the Plan is by reason of the Participant’s
Termination Date, payments of benefits under the Plan may not be paid before the
date that is six months after the Participant’s Termination Date or, if earlier,
the date of death of the Participant. At the end of the six-month period
described in the preceding sentence, amounts that could not be paid by reason of
the limitation in this paragraph (c) shall be paid on the first day of the
seventh month following the Termination Date. For purposes of the Plan, the term
“Specified Employee” shall be defined in accordance with Treas. Reg.
§1.409A-1(i) and such rules as may be established by the Chief Executive Officer
of the Company or his delegate from time to time.



A-2. Lump Sum Distribution. Except to the extent provided in subsection A-3, a
Participant’s Supplemental Account balances will be paid in a lump sum in an
amount equal to the Participant’s Supplemental Account balances determined as of
the Valuation Date next prior to the Benefit Commencement Date.


A-3. Installments. A Participant may elect to have his Supplemental Account
balances paid in annual installments over a period elected by the Participant
not exceeding five years, subject to the following:


(a)
Payment will be made in installments rather than a lump sum only if, at the time
of the Participant’s Termination Date, (i) the Participant has attained at least
age 55, (ii) the Participant has completed at least five Years of Service, and
(iii) the amount of the Participant’s Supplemental Account balances is equal to
or greater than $50,000 as of the Valuation Date coincident with or immediately
prior to the Participant’s Termination Date. A Participant’s “Years of Service”
shall be measured by employment during a twelve (12) month period commencing
with the Participant’s date of hire and anniversaries thereof.



(b)
Payment will be made in installments rather than a lump sum only if the
Participant’s election to receive such installments is filed with the Committee
no later than the 30th day following the date on which the Participant first
becomes eligible to participate in the Plan in accordance with subsection 2.1.



(c)
If the Participant dies while receiving installments, the Participant’s
remaining Supplemental Account balances will be paid in a lump sum within 60
days of death.



(d)
The amount of each installment paid under this subsection A-3 will equal the
result of dividing the Participant's Supplemental Account balances (determined
as of the most recent Valuation Date occurring before the date on which such
payment is made) by the number of installments remaining immediately before the
payment.



(e)
The second, third, fourth, and fifth annual installments (as applicable) will be
paid during the first, second, third, and fourth calendar years, respectively,
after the calendar year in which the Participant’s Termination Date occurs;
provided that (i) the time of payment within the calendar year will be
determined by the Committee, except that the installment payable in each such
calendar year will be paid not more than 30 days after the anniversary of the
Termination Date that occurs in that calendar year; and (ii) the payment of the
first and second installments will be subject to paragraph A-1(c) hereof
(relating to the six-month delay for Specified Employees).



A-4. Unforeseeable Emergency. The Committee may permit the distribution of all
or a portion of a Participant’s Account if the Committee, in its sole
discretion, determines that the Participant has experienced an unforeseeable
emergency, but only to the extent, if any, that such distribution would satisfy
the requirements of Treas. Reg. §1.409A-3(i)(3). Upon a distribution to a
Participant under this subsection A-4, the Participant’s deferrals shall cease
and no further deferrals shall be made for such Participant for the remainder of
the Plan Year.


A-5. Adjustments Prior to Commencement Date and During Installments. Prior to
payment of a Participant’s Supplemental Account balances in a lump sum, and
during the period installments are being paid under subsection A-3, the
remaining balances in the Participant's Supplemental Accounts shall continue to
be invested at the direction of the Participant and credited with earnings or
losses in accordance with the provisions of the Plan.


A-6. Section 457A of the Code. Notwithstanding anything in the Plan to the
contrary, amounts deferred under the Plan that would otherwise be subject to
Section 457A of the Internal Revenue Code of 1986 (the “Code”) except for the
fact that the amounts are attributable to services performed prior to January 1,
2009 shall be distributed to a Participant (to the extent not previously
distributed) in a single lump sum payment on January 1, 2017 (or, for any
Participant who has a tax year other than the calendar year, the first day of
the last taxable year beginning prior to January 1, 2018).






Exhibit B
ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
Employer Stock Fund Rules and Regulations
Subject to the following restrictions and limitations, Participants may elect
the Employer Stock Fund as an Investment Return Rate alternative for all or a
portion of their Accounts. To the extent that the “Employer Stock Fund” is
chosen as a Participant’s Investment Return Rate for all or a portion of an
Account, the Account will be credited with Units, with each such Unit
representing the right to receive one share of common stock of the Company
(“Shares”) upon a distribution from the Plan pursuant to Exhibit A. The number
of Units credited to such Participant’s Account will be equal to the number of
Shares which could have been purchased with the value of the Account deemed
invested in the Employer Stock Fund based on the fair market value of a Share at
the time of such deemed purchase.
B-1. Eligibility. Participants who are selected by the Committee are eligible to
invest all or a portion of their Accounts in the Employer Stock Fund.
B-2. Allocations to Employer Stock Fund. A Participant may elect to have all or
a portion of such Participant’s Account allocated to the Employer Stock Fund.
Any such election under this subsection B-2 will be effective not earlier than
the date the election is filed with the Committee or its delegate. Such election
to allocate a portion of such Account to the Employer Stock Fund shall be
irrevocable, and any such portion of the Participant’s Account allocated to the
Employer Stock Fund shall remain allocated to the Employer Stock Fund until the
Participant receives a distribution from the Plan pursuant to Exhibit A with the
number of Shares to be distributed to such Participant equal to the number of
Units held in such Participant’s Account. An election to allocate a portion of a
Participant’s Account to the Employer Stock Fund may only be made at a time when
a Participant would be permitted to purchase or sell actual Shares in accordance
with the Policy on Trading in Securities Related to Assured Guaranty Ltd. or any
of its Subsidiaries, as from time to time in effect, or any replacement policy
relating to trading in the Company’s securities (the “Insider Trading Policy”).
To the extent permitted by the Committee, a Participant may elect to have
amounts which are first credited to the Participant’s Account credited directly
to the Employer Stock Fund, provided, however that such election regarding
initial contributions shall be subject to the same requirements and restrictions
described above in this subsection B-2 with respect to elections to have an
existing portion of a Participant’s Account allocated to the Employer Stock
Fund.
B-3. Dividends. To the extent that any record date for dividends on Shares
occurs during the period in which all or a portion of a Participant’s Account is
allocated to the Employer Stock Fund, the Participant’s Account will be credited
with an amount equal to the dividends that would be payable with respect to such
Units, determined as though each Unit credited to the Participant’s Account was
a Share (the “Deemed Dividends”). The Deemed Dividends shall be credited to an
Investment Return Rate that is a money market fund or other similar Investment
Return Rate selected by the Committee.


Exhibit C
ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
Account Balances Transferred From the Assured Guaranty Ltd. Supplemental
Employee Retirement Plan to the Assured Guaranty Corp. Supplemental Executive
Retirement Plan
Effective January 6, 2012, the Company shall transfer the Account balances of
Participants in the Plan who are US Taxpayers to the extent such Accounts are
invested in a Investment Return Rate alternative other than Units in the
Employer Stock Fund (such transferred account balances referred to herein as the
“Transferred Accounts”) from the Plan to the Assured Guaranty Corp. Supplemental
Executive Retirement Plan (the “AGC Plan”). The Transferred Accounts shall be
subject to the terms of the AGC Plan, including, but not limited to, Exhibit B
of the AGC Plan. The transfer shall not include that portion of any Account
invested in Units in the Employer Stock Fund.


Exhibit D
ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
Account Balances Transferred From the Assured Guaranty Ltd. Supplemental
Employee Retirement Plan to the Freisenbruch Meyer Pension Trust
Effective October 1, 2012, the Company shall transfer the Account balances of
each Participant in the Plan, other than any Account or portion of Accounts
invested in Units in the Employer Stock Fund, (such transferred Account balances
referred to herein as the “Transferred Accounts”) from the Plan to the
Freisenbruch Meyer Pension Trust (“FMPT”); provided, however, that any transfer
of a Participant’s Account balances shall be subject to such Participant’s
consent as may be required by the Committee. Following transfer, the Transferred
Accounts shall be subject to the terms of the FMPT. The transfer shall not
include any Account or portion of any Account invested in Units in the Employer
Stock Fund (including amounts attributable to Deemed Dividends). Effective
October 1, 2012, and upon the transfer of the Transferred Accounts to the FMPT,
the liability of the Employers for any benefit payments under the Plan shall
cease, except with respect to all or a portion of any Account invested in Units
in the Employer Stock Fund (including amounts attributable to Deemed Dividends).

 
 
 


